DETAILED ACTION
 					Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This action is in response to submission filed 29 December 2021 for application 15/819,769.
Currently claims 1, 11, and 17 have been amended. Claim 7 has been canceled. Currently claims 1-6 and 8-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments, regarding the rejection of claims 1-6 and 8-20 under 35 U.S.C. 103, see pages 6-8, filed 29 December 2021, with respect to the feature “virtual environment” as recited in the independent claim 1 (and similarly in independent claims 11 and 17) have been considered but are moot because the new ground of rejection (citing the new reference Agrawal for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borzello et al (US20140282178 A1) in view of Agrawal et al (US 20140325054 A1) and further in view of Osborn (Automated and Scheduled Maintenance of Digital Library Collections, 2007) and Quine (US 20150347100 A1).
Regarding Claim 1
Borzello discloses: A method comprising: receiving a set of executed commands of ([0083] Referring to FIG. 3A, a prediction engine 300 can receive the active user's last certain number (n) of executed commands 302. [0099] FIG. 4 shows a process flow diagram of a method for surfacing commands within a user interface) 
applying, by a processing device, a machine learning process to identify a set of correlated commands in view of the set of executed commands ([0004] The prediction engine monitors current actions of an active user and selects one or more most likely commands that the user may want next. The prediction engine may generate a personalized community model by incorporating aggregate user data along with the active user's history and/or context. Then, based on the active user's current actions (or inaction), the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed. In one embodiment, the confidence can be a sum of multiple commands' confidence values. [0107]The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate [0106]. In some embodiments, the methods described above can be carried out by a processor); 
generating, by a processing device, a recommended script comprising the set of correlated commands, wherein the recommended script ([0097] According to an embodiment, when a user uses a productivity application, the system on which the application is running can track all the commands he/she executes and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity); 
([0115] FIG. 5 shows a user interface in which predicted commands are surfaced according to an embodiment of the invention) 
to include the recommended script ([0097] and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity); 
the recommended script ([0097] and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity).
However, Borzello does not explicitly disclose: manually executed commands of a virtual environment, of the set of manually executed commands, is to automate execution of the set of correlated commands within the virtual environment; an existing script, and updating the existing script, to automate execution of the set of correlated commands, in response to receiving an affirmative selection via the user interface, wherein updating the existing script comprises: identifying a position in the existing script to insert the recommended script;  and writing the recommended script to the identified position in the existing script.
Agrawal teaches, in an analogous system: a virtual environment ([0092]  the virtual machine), within the virtual environment ([0108] Each virtual machine may represent a complete system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Borzello to incorporate the teachings of Agrawal to use a virtual environment.  One would have been motivated to do this modification because doing so would give the benefit of many advantages including cost savings, improved mobility, easier management and deployment of applications, etc as taught by Agrawal paragraph [0003].
([Page 3, Column 1, Section 2] The command for each step can be executed in a terminal or command window); 
is to automate execution of the set of correlated commands ([Page 3, Column 1, Section 3] Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence); 
to automate execution of the set of correlated commands ([Page 3, Column 1, Section 3] Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello to incorporate the teachings of Osborn to execute commands for each step in command window and also to automatically run commands in a script via Cron.  One would have been motivated to do this modification because doing so would give the benefit of running commands separately or scheduling tasks to run automatically at a specified time as taught by Osborn paragraph [Page 3, Column 1, Section 3].
Quine teaches, in an analogous system: an existing script ([0245] FIG. 15C shows two lines of the existing script shown in FIG. 14 (e.g., the “var date= . . . ” and “var Time . . . ” lines of code are shown in both FIGS. 14 and 15C)); 
and updating the existing script ([0246] the corresponding line of code 1526 was appended to the script after the two lines of the existing script) in response to receiving an affirmative selection via the user interface ([0268] In some embodiments, clicking a variable button may cause the guided script editor 1702 to generate and display an “Update variable” dialog (not shown in FIGS. 17A-17F) similar to the “Add variable” dialog 1720. The update variable dialog may be configured to permit changing the name and/or initial value of a selected variable), wherein updating the existing script comprises: 
identifying a position in the existing script to insert the recommended script; 
and writing the recommended script to the identified position in the existing script ([0245] To illustrate that point, FIG. 15C shows the editor window of standard editor 1400 with an inserted line of code 1526. FIG. 15C shows two lines of the existing script shown in FIG. 14 (e.g., the “var date= . . . ” and “var Time . . . ” lines of code are shown in both FIGS. 14 and 15C). [0246] the corresponding line of code 1526 was appended to the script after the two lines of the existing script. Note: The two lines of code in Fig. 14 corresponds to existing script, and after the two lines corresponds to the position in the existing script, and appending corresponds to writing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello and Osborn to incorporate the teachings of Quine (of appending to an existing script) and use it to update existing scripts by appending the recommended script. One would have been motivated to do this modification because doing so would give the benefit of inserting a block of code into an existing script as taught by Quine paragraphs [0244-0246].



Regarding Claim 2
The system of Borzello, Agrawal, Osborn, and Quine discloses: The method of claim 1 (as shown above).
Borzello further teaches, wherein the machine learning process comprises at least one of a decision tree learning process, a neural network, a regression model, a deep learning network, or a probabilistic semantic analysis process ([0106] The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate).
Regarding Claim 3
The system of Borzello, Agrawal, Osborn, and Quine discloses: The method of claim 1 (as shown above).
Borzello further teaches, wherein the recommended script ([0097] and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity).
However, Borzello does not explicitly disclose: is one of an init script or a cron script.
Osborn teaches, in an analogous system: is one of an init script or a cron script ([Page 3, Column 1, Section 3] Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence. [Page 3, Column 2, Section 3, Paragraph 1] Each such file is called a crontab file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello to incorporate the teachings of Osborn to use Cron.  One would have been motivated to do this modification because doing so would give the benefit of scheduling tasks to run automatically at a specified time as taught by Osborn paragraph [Page 3, Column 1, Section 3].

Regarding Claim 4
The system of Borzello, Agrawal, Osborn, and Quine discloses: The method of claim 1 (as shown above).
Borzello further teaches, wherein applying the machine learning process comprises generating prediction confidences for next commands in the... script ([0004] the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed. [0106] The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering).
However, Borzello does not explicitly disclose: existing script.
([0245] FIG. 15C shows two lines of the existing script shown in FIG. 14 (e.g., the “var date= . . . ” and “var Time . . . ” lines of code are shown in both FIGS. 14 and 15C)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello and Osborn to incorporate the teachings of Quine to use existing scripts. One would have been motivated to do this modification because doing so would give the benefit of inserting a block of code into an existing script as taught by Quine paragraphs [0244-0246].

Regarding Claim 5
The system of Borzello, Agrawal, Osborn, and Quine discloses: The method of claim 1 (as shown above).
Borzello further teaches, wherein identifying a set of correlated commands comprises determining commands with a correlation over a threshold value ([0077] In a further embodiment, which is applicable to each of the command log views, a prediction confidence threshold is included. By using the confidence threshold, any column containing a probability over a certain threshold may be used to generate a set of predictions for a next command. If the predictions are below the certain confidence threshold, the system may not make a prediction. For example, given a confidence threshold of 50%, the system may only surface predictions when it is at least 50% confident a command will be chosen next).


Regarding Claim 6
The system of Borzello, Agrawal, Osborn, and Quine discloses: The method of claim 1 (as shown above).
Borzello further teaches, further comprising: receiving additional command sets associated with respective additional users ([0029] With the user's permission, the command usage may also be stored in a community log. The community log can contain an aggregate of information relating to command usage for a community of users); 
and wherein applying the machine learning process comprises identifying correlations between the additional command sets associated with the additional users ([0043] The prediction engine 200 can receive data, determine probabilities, and output predictive commands based on the determined probabilities. The data used by the prediction engine 200 can include community data 210).

Regarding Claim 8
The system of Borzello, Agrawal, Osborn, and Quine discloses: The method of claim 1 (as shown above).
Borzello further teaches, further comprising providing a second user interface comprising the recommended script to a second user ([0029] usage information from users of other computing devices, such as second user computing device 150 and third user computing device 152, can be communicated over the network 120 and stored in the database 140. [0097] According to an embodiment, when a user uses a productivity application, the system on which the application is running can track all the commands he/she executes and generate recommendations).
Regarding Claim 9
The system of Borzello, Agrawal, Osborn, and Quine discloses: The method of claim 1 (as shown above).
Borzello further teaches, wherein providing the user interface further comprises: providing a user interface element to enable editing of the recommended script ([0120] The user's actions (or inactions) that may indicate that an editing command may be desired (and that can be conditions predicating the surfacing of a predictive command) include, but are not limited to, a manipulation to open a toolbar or menu, inactivity for a period of time, a series of interactions with a toolbar or menu that do not result in a selection of a command (e.g., when multiple tabs of a Ribbon-style toolbar are selected without executing a command), a selection of content, a right click from a mouse, a gesture (e.g., a touch, tapping, swipe, or the like), or voice input. The selection of content may be accomplished by interactions including, but not limited to, a mouse click, touch or tapping of a touch pad (or touch screen), hold and drag (via an input device), gestural selection, or other suitable user input mechanism); 
recommended script ([0097] and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity).
However, Borzello does not explicitly disclose: and updating the recommended script in view of receiving editing to the recommended script.
Quine teaches, in an analogous system: and updating the...script in view of receiving editing to the...script ([0246] the corresponding line of code 1526 was appended to the script after the two lines of the existing script).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello 

Regarding Claim 10
The system of Borzello, Agrawal, Osborn, and Quine discloses: The method of claim 1 (as shown above).
Borzello further teaches, further comprising: determining a frequency of execution of the set of correlated commands ([0076] The usage data may be collected over a period of time. In some cases, as time goes on, oldest data can be discarded and newer data can be incorporated to update the usage data. In some cases, historical patterns can be monitored and data from only designated time periods used. For example, usage data from summer time may be discarded and data from a school semester time period be used); 
wherein updating the...script further comprises setting a timing configuration for executing the set of correlated commands ([0076] The counts in the table may be batch updated or continuously updated).
However, Borzello does not explicitly disclose: existing script.
Quine teaches, in an analogous system: existing script ([0245] FIG. 15C shows two lines of the existing script shown in FIG. 14 (e.g., the “var date= . . . ” and “var Time . . . ” lines of code are shown in both FIGS. 14 and 15C)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello 

Regarding Claim 11
Borzello discloses: A system comprising: a memory device ([0134] System 800 also includes non-volatile storage 825 within memory 815. [0133] It can be understood that the memory 815 may involve one or more memory components including integrated and removable memory components and that one or more of the memory components can store an operating system); 
and a processing device operatively coupled to the memory device, the processing device to: receive recorded commands in a computer network ([0131] System 800 includes a processor 805 that processes data according to instructions of one or more application programs 810, and/or operating system 820. [0137] The radio/network interface 835 allows system 800 to communicate with other computing devices, including server computing devices and other client devices, over a network); 
analyze the recorded commands to identify a set of correlated commands ([0124] In some embodiments where a user uses a same product or program on multiple devices, commands performed within one session on one computing device may be combined with commands performed within a session on another computing device in order to capture additional command usage data from the user); 
generate a recommended script comprising the set of correlated commands, wherein the recommended script is ([0097] According to an embodiment, when a user uses a productivity application, the system on which the application is running can track all the commands he/she executes and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity); 
provide a user interface comprising the recommended script ([0115] FIG. 5 shows a user interface in which predicted commands are surfaced according to an embodiment of the invention); 
to include the recommended script ([0097] and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity).
However Borzello does not explicitly disclose: of a plurality of virtual environments; within the virtual environments; to automate execution of the set of correlated commands; and Ser. No. 15/819,769Page 4 of 11Dkt. No. R102345 1370US.1update a configuration of the computer network, to automate execution of the set of correlated commands in response to an affirmative selection via the user interface, wherein to update the configuration of the computer network the processing device is to: identify a position in an existing script of the configuration to insert the recommended script;  and write the recommended script to the identified position in the existing script.
Agrawal teaches, in an analogous system: a plurality of virtual environments ([0026] virtual machines. Note: Also see Figure 1), within the virtual environment ([0108] Each virtual machine may represent a complete system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Borzello to incorporate the teachings of Agrawal to use a plurality of virtual environments.  One would have been motivated to do this modification because doing so would give the benefit of many advantages including cost savings, improved mobility, easier 
Osborne teaches, in an analogous system: to automate execution of the set of correlated commands ([Page 3, Column 1, Section 3] Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello to incorporate the teachings of Osborn to automatically run commands in a script via Cron. One would have been motivated to do this modification because doing so would give the benefit of scheduling tasks to run automatically at a specified time as taught by Osborn paragraph [Page 3, Column 1, Section 3].
Quine teaches, in an analogous system: and update a configuration of the computer network ([0072] In FIG. 1, a server device 101 is configured to communicate, via a network 106. [0062] It will be readily understood that certain aspects of the disclosed systems, devices, and methods can be arranged and combined in a wide variety of different configurations, all of which are contemplated herein. [0268] In some embodiments, clicking a variable button may cause the guided script editor 1702 to generate and display an “Update variable” dialog); in response to an affirmative selection via the user interface ([0268] In some embodiments, clicking a variable button may cause the guided script editor 1702 to generate and display an “Update variable” dialog (not shown in FIGS. 17A-17F) similar to the “Add variable” dialog 1720. The update variable dialog may be configured to permit changing the name and/or initial value of a selected variable), wherein to update the configuration of the computer network the processing device is to: 
identify a position in an existing script of the configuration to insert the ... script; 
and write the ...script to the identified position in the existing script ([0246] To illustrate that point, FIG. 15C shows the editor window of standard editor 1400 with an inserted line of code 1526. FIG. 15C shows two lines of the existing script shown in FIG. 14 (e.g., the “var date= . . . ” and “var Time . . . ” lines of code are shown in both FIGS. 14 and 15C) [0245]. the corresponding line of code 1526 was appended to the script after the two lines of the existing script. Note: The two lines of code in Fig. 14 corresponds to existing script, and after the two lines corresponds to the position in the existing script, and appending corresponds to writing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello, Agrawal, and Osborn to incorporate the teachings of Quine (of appending to an existing script) and use it to update existing scripts by appending the recommended script. One would have been motivated to do this modification because doing so would give the benefit of inserting a block of code into an existing script as taught by Quine paragraphs [0244-0246].

Regarding Claim 12
The system of Borzello, Agrawal, Osborn, and Quine discloses: The system of claim 11 (as shown above).
([0097] and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity).
However, Borzello does not explicitly disclose: wherein, in response to a rejection of the recommended script, the processing device is further to: maintain a configuration of the computer network. 
Quine teaches, in an analogous system: wherein, in response to a rejection of the recommended script, the processing device is further to: maintain a configuration of the computer network ([0302] Selecting the “Cancel” button 2140 may allow the designer to refrain from creating. Note: Cancel corresponds to rejection and refrain from creating corresponds to maintaining configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello to incorporate the teachings of Quine of using a cancel button to respond to rejection of the recommended script . One would have been motivated to do this modification because doing so would give the benefit of allowing the designer from refraining to creating as taught by Quine paragraph [0302].

Regarding Claim 13
The system of Borzello, Agrawal, Osborn, and Quine discloses: The system of claim 11 (as shown above).
Borzello further teaches, wherein analyzing the recorded commands comprises applying a machine learning process to the recorded commands, wherein the machine learning process comprises one of a decision tree learning process, a neural network, a ([0106] The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate).

Regarding Claim 14
The system of Borzello, Osborn, and Quine discloses: The system of claim 11 (as shown above).
Borzello further teaches, wherein the recommended script ([0097] and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity)
However, Borzello does not explicitly disclose: is one of an init script or a cron script.
Osborn teaches, in an analogous system: is one of an init script or a cron script ([Page 3, Column 1, Section 3] Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence. [Page 3, Column 2, Section 3, Paragraph 1] Each such file is called a crontab file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello to 

Regarding Claim 15
The system of Borzello, Agrawal, Osborn, and Quine discloses: The system of claim 13 (as shown above).
Borzello further teaches, wherein to apply the machine learning process, the processing device is further to generate prediction confidences for next commands in a script ([0004] the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed).

Regarding Claim 16
The system of Borzello, Agrawal, Osborn, and Quine discloses: The system of claim 11 (as shown above).
Borzello further teaches, wherein the processing device is further to: determine a frequency of execution of the set of correlated commands ([0076] The usage data may be collected over a period of time. In some cases, as time goes on, oldest data can be discarded and newer data can be incorporated to update the usage data. In some cases, historical patterns can be monitored and data from only designated time periods used. For example, usage data from summer time may be discarded and data from a school semester time period be used); 
([0076] The counts in the table may be batch updated or continuously updated).

Regarding Claim 17
Borzello discloses: A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: ([0150] Certain embodiments of the invention contemplate the use of a machine in the form of a computer system within which a set of instructions, when executed, can cause the system to perform any one or more of the methodologies discussed above. Certain computer program products may be one or more computer-readable storage media readable by a computer system and encoding a computer program of instructions for executing a computer process. [0152] Communication media, particularly carrier waves and other propagating signals that may contain data usable by a computer system, are not included as computer-readable storage media. [0153] By way of example, and not limitation, computer-readable storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data); 
receive a set of executed commands ([0083] Referring to FIG. 3A, a prediction engine 300 can receive the active user's last certain number (n) of executed commands 302. [0099] FIG. 4 shows a process flow diagram of a method for surfacing commands within a user interface); 
apply, by the processing device, a machine learning process to identify a set of correlated commands in view of the executed commands ([0004] The prediction engine monitors current actions of an active user and selects one or more most likely commands that the user may want next. The prediction engine may generate a personalized community model by incorporating aggregate user data along with the active user's history and/or context. Then, based on the active user's current actions (or inaction), the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed. In one embodiment, the confidence can be a sum of multiple commands' confidence values. [0106] The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate. [0107] In some embodiments, the methods described above can be carried out by a processor); 
generate a recommended script comprising the set of correlated commands, wherein the recommended script is ([0097] According to an embodiment, when a user uses a productivity application, the system on which the application is running can track all the commands he/she executes and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity);
provide a user interface comprising a recommendation to update a script in view of the recommended script ([0115] FIG. 5 shows a user interface in which predicted commands are surfaced according to an embodiment of the invention); 
([0097] and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity);
However, Borzello does not explicitly disclose: a virtual environment; within the virtual environment; manually executed commands; the set of manually executed commands; is to automate execution of the set of correlated commands; an existing script, and update the existing script … to automate execution of the set of correlated commands in response to receiving an affirmative selection via the user interface,  wherein to update the existing script the processing device is to: identify a position in the existing script to insert the recommended script;  and write the recommended script to the identified position in the existing script.
Agrawal teaches, in an analogous system: a virtual environment ([0092] the virtual machine), within the virtual environment ([0108] Each virtual machine may represent a complete system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Borzello to incorporate the teachings of Agrawal to use a plurality of virtual environments.  One would have been motivated to do this modification because doing so would give the benefit of many advantages including cost savings, improved mobility, easier management and deployment of applications, etc as taught by Agrawal paragraph [0003].
Osborn teaches, in an analogous system: manually executed commands; set of manually executed commands; ([Page 3, Column 1, Section 2] The command for each step can be executed in a terminal or command window); automate execution of the ([Page 3, Column 1, Section 3] Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello to incorporate the teachings of Osborn to execute commands for each step in command window and also to automatically run commands in a script via Cron.  One would have been motivated to do this modification because doing so would give the benefit of running commands separately or scheduling tasks to run automatically at a specified time as taught by Osborn paragraph [Page 3, Column 1, Section 3].
Quine teaches, in an analogous system: an existing script ([0245] FIG. 15C shows two lines of the existing script shown in FIG. 14 (e.g., the “var date= . . . ” and “var Time . . . ” lines of code are shown in both FIGS. 14 and 15C)); 
and update the existing script … ([0246] the corresponding line of code 1526 was appended to the script after the two lines of the existing script) in response to receiving an affirmative selection via the user interface ([0268] In some embodiments, clicking a variable button may cause the guided script editor 1702 to generate and display an “Update variable” dialog (not shown in FIGS. 17A-17F) similar to the “Add variable” dialog 1720. The update variable dialog may be configured to permit changing the name and/or initial value of a selected variable), wherein to update the existing script the processing device is to: 
identify a position in the existing script to insert the ... script;  
([0245] To illustrate that point, FIG. 15C shows the editor window of standard editor 1400 with an inserted line of code 1526. FIG. 15C shows two lines of the existing script shown in FIG. 14 (e.g., the “var date= . . . ” and “var Time . . . ” lines of code are shown in both FIGS. 14 and 15C). [0246] the corresponding line of code 1526 was appended to the script after the two lines of the existing script. Note: The two lines of code in Fig. 14 corresponds to existing script, and after the two lines corresponds to the position in the existing script, and appending corresponds to writing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello, Agrawal, and Osborn to incorporate the teachings of Quine (of appending to an existing script) and use it to update existing scripts by appending the recommended script. One would have been motivated to do this modification because doing so would give the benefit of inserting a block of code into an existing script as taught by Quine paragraphs [0244-0246].

Regarding Claim 18
The system of Borzello, Agrawal, Osborn, and Quine discloses: The non-transitory computer-readable storage medium of claim 17 (as shown above).
Borzello further teaches, wherein the machine learning process comprises one of a decision tree learning process, a neural network, a regression model, a deep learning network, or a probabilistic semantic analysis process ([0106] The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate).

Regarding Claim 19
The system of Borzello, Agrawal, Osborn, and Quine discloses: The non-transitory computer-readable storage medium of claim 17 (as shown above).
Borzello further teaches, wherein applying the machine learning process comprises generating prediction confidences for next commands in a script ([0004] the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed).

Regarding Claim 20
The system of Borzello, Agrawal, Osborn, and Quine discloses: The non-transitory computer-readable storage medium of claim 17 (as shown above).
Borzello further teaches, wherein the processing device is further to: determine a frequency of execution of the set of correlated commands ([0076] The usage data may be collected over a period of time. In some cases, as time goes on, oldest data can be discarded and newer data can be incorporated to update the usage data. In some cases, historical patterns can be monitored and data from only designated time periods used. For example, usage data from summer time may be discarded and data from a school semester time period be used); 
([0076] The counts in the table may be batch updated or continuously updated).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al (US 20170270091 A1) discloses SYSTEM AND METHOD FOR PROCESSING COMMAND LINE INTERFACE COMMANDS.
Tibbett et al (US 8522203 B1) discloses Dynamic Script Management.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128